Citation Nr: 1217559	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for bilateral hearing loss disability. 

3.  Entitlement to service connection for gastroesophageal reflux (GERD) with hiatal hernia. 

4.  Entitlement to service connection for irritable bowel syndrome (IBS) to include as secondary to posttraumatic stress disorder (PTSD). 

5.  Entitlement to an increased evaluation for PTSD, initially evaluated as 50 percent disabling prior to January 13, 2012, and 70 percent thereafter.  

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU). 



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  His discharge documents reflect that he was awarded the Combat Infantryman Badge. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in July 2007 and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the July 2007 rating decision, the RO, denied service connection for hearing loss and tinnitus, and granted service connection for PTSD and assigned a 30 percent evaluation effective February 13, 2007.  In the May 2008 rating decision, the RO declined to reopen a previously denied claim for service connection for bilateral flat feet, and denied service connection for GERD and IBS.  All of these issues were appealed.  Subsequently in August 2010, the Board reopened the claim for service connection for bilateral flat feet, granted service connection for tinnitus, and remanded the issues listed on the first page of this document for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  

During the pendency of this appeal, the RO increased the disability evaluation for PTSD to 50 percent disabling effective February 13, 2007, and to 70 percent disabling effective January 13, 2012.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The issues of service connection for bilateral hearing loss disability, an increased rating for PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left flat foot had its onset during active service. 

2.  The preponderance of the evidence is against a finding that the Veteran has had right flat foot at any time during the appeal. 

3.  The preponderance of the evidence is against a finding that the Veteran has had GERD at any time during the appeal. 

4.  The preponderance of the evidence is against a finding that the Veteran has had IBS at any time during the appeal. 


CONCLUSIONS OF LAW

1.  Left flat foot was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Right flat foot was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  IBS was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this case in August 2010.  The Board instructed the RO/AMC to send the Veteran a notification letter for his TDIU claim, obtain all outstanding VA treatment records, provide the Veteran an examination for his claimed disabilities, and readjudicate the claims.  Subsequently, the RO sent the Veteran a letter in October 2010 for his TDIU claim, obtained outstanding VA and private treatment records, afforded him examinations for his claims in January 2012 and February 2012, and readjudicated his claims in the February 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2008 and March 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in the March 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran indicated that he had received treatment from Creighton Hospital in September 1984 for flatfeet.  Pursuant to the Veteran's report of treatment, VA attempted to obtain his treatment records.  However, in a reply from Creighton Hospital in January 2008, the facility indicated that it did not have records dating back that far.  Given the hospital's response, the Board finds that additional efforts would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile). 

Additionally, as the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined the opportunity to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   


Left Flat Foot

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel  noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service." 

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 
Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein. 

The Veteran's entrance examination fails to reflect that the Veteran had left flat foot or any other left foot disability prior to service or that he had a left foot condition that preexisted his active military service.  The Veteran is, thus, presumed sound.  

To rebut this presumption, clear and unmistakable evidence of a preexisting disability and lack of in-service aggravation must be shown.  The evidence includes a November 2006 private treatment record noting that the Veteran most likely had a posterior tibial tendon injury and flexor digitorium injury when he was a child.  Additionally, the January 2012 VA foot examination report noted that the Veteran's laceration as a child caused an injury to the posterior tibial tendon and perhaps other tendons but not to the posterior tibial nerve.  The examiner indicated that this loss of posterior tibial function led to progressive pes planus of the left foot, which he believed was missed and not described on the service entrance examination but was properly diagnosed and described by podiatry less than two months after entering service.  The examiner further indicated that he would question the reasonableness of the entrance examination since such an obvious deformity was not identified.  Based on this evidence, the Board must conclude that there is clear and unmistakable evidence that the disability preexisted service.  

The Board must now determine whether there is evidence that clearly and unmistakably demonstrates that this foot disability was not aggravated by active service.  The presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service.  See Maxson v. West, 12 Vet. App. 453 (1999); see also Sondel v. West, 13 Vet. App. 213 (1999).  Records in service show that the Veteran was seen for complaints related to left foot pain associated with flat foot on several occasions in May 1969.  Pertinent post-service records include the January 2012 VA examination report, in which the examiner stated that there was no reason to believe that the Veteran's left flat foot was caused by service.  Pointing out that there was only the Veteran's assertions that he had no symptoms in the left foot until beginning basic training, the examiner indicated that based upon his review of the record that it was at least as likely as not that the Veteran's basic training did aggravate a pre-existing condition, which has been alleged to be asymptomatic.  The examiner further added, however, that there was no evidence that the Veteran's brief military service aggravated his preexisting condition beyond it s normal progression.  In other words, there was no clear and unmistakable evidence that the Veteran's condition was aggravated beyond natural progression by his service.  He had no symptoms prior to service and it was speculative to determine the degree of symptoms he had at time of discharge or after discharge until he was seen by a private provider in 2000.  The examiner acknowledged the Veteran's assertions of having been treated in the 1970's and 1980's but also indicated that there were no records of such visits.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336. Instead, as a finder of fact, the Board must determine whether the lay testimony is credible, and in doing so may consider the absence of contemporaneous evidence. In addition, the Board, as a trier-of-fact, must take into account the unavailability of medical records.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
As a finder of fact, the Board concludes that the Veteran is competent and credible as to his report of his left foot symptoms increasing in severity due to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Based on the above, the Board concludes that although there is clear and unmistakable evidence that the Veteran had left flat foot prior to entry into service, the evidence (namely the VA examination report) does not clearly and unmistakably show that it was not aggravated by service.  Thus, because the presumption of soundness is not rebutted and the evidence shows that the Veteran currently has left flat foot, was treated for it in service, and the VA examination report, while not entirely clear, links current left flat foot to service, the criteria for service connection have been met. 

Right flat foot, GERD, IBS

The Veteran essentially asserts that he has bilateral flat foot, GERD, and IBS related to service.  

As noted above, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran was afforded examinations in March 2008 and January 2012 to determine the nature and etiology of his claimed flat foot, IBS, and GERD. The examiner observed that the Veteran had not had a medical diagnosis of hiatal hernia or GERD.  Rather, the Veteran was making a self-diagnosis of these conditions.  With respect to IBS, the Veteran did not know what this disorder was.  Upon evaluation of the Veteran, the March 2008 VA examiner noted that hiatal hernia and GERD, and IBS were not found and even if they were found there was no documentation of such that there was a 50 percent probability or greater that they were caused by PTSD.  The examiner noted left pes planus but indicated that the right foot was normal.   

The Veteran was afforded further examinations in January 2012.  Like the March 2008 VA examination report, the latest foot examination report reflected a normal right foot.  Additionally, the gastro-intestinal examination report showed no diagnosis of GERD at the time of examination or of gastro-intestinal symptoms, treatment, or conditions in the VA or private treatment records.  Additionally, no IBS was found on evaluation and the examiner noted that the Veteran indicated that he did not have a diagnosis of IBS and had "no idea" why it was being claimed.  The examiner observed that VA and private treatment records did not mention gastro-intestinal symptoms, treatment, or conditions.  

Review of the VA and private treatment records are completely negative for any findings or complaints related to GERD or IBS.  Additionally, private treatment records showed a normal right foot.  

Based on the evidence, the Board finds that the weight of the competent medical evidence is against a finding that the Veteran has had right flat foot, GERD, or IBS at any time during the course of the appeal.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, Hickson element (1) is not met, and the claims fail on this basis.  

In reaching this decision, the Board has not ignored the Veteran's lay assertions.  The Veteran, as a lay person, is competent to note what he experiences, including  flat feet, pain, and discomfort.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the Board notes the Veteran is competent to state that he has flat feet.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  While competent to state that he has flat feet, the Board notes that the Veteran's main concern has always been with regard to his left foot and not his right foot.  Furthermore, with regard to the presence of a current right foot disability, the Board gives more weight to the examiners, who found that the Veteran's right foot was normal, than the assertions of the Veteran.  These examiners, licensed medical practitioners, based their conclusions after objective clinical evaluations.  As to GERD, there is no indication that the Veteran is competent to make such a medical diagnosis as it requires medical training/knowledge, which the Veteran has not been shown to have.  As to IBS, the Veteran himself has denied symptoms related to IBS.   

The weight of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for right flat foot, GERD, and IBS is not warranted. 

ORDER

Service connection for left pes planus is granted. 

Service connection for right pes planus is denied. 

Service connection for GERD with hiatal hernia is denied. 

Service connection for IBS is denied.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been provided two examinations for his claimed hearing loss disability.  A July 2007 VA examination report noted that service treatment records showed normal hearing at service enlistment and discharge, and that due to the absence of acoustic damage in service, it was not at least as likely that the Veteran's hearing loss was related to service.  

Having found that this examination report was inadequate, the Board remanded the claim for another examination in August 2010.  In that decision/remand, the Board pointed out that close review of audiological findings at entrance to active service and discharge from active service showed a decrease in hearing acuity by 5 decibels at 500, 1000, 2000, and 4000 Hertz on the right and by 10 decibels at 500, 1000, 2000, and 4000 Hertz on the left and that the examiner did not address this abnormality.  The Board also noted that the Veteran was presumed to have served under combat conditions and acoustic trauma was consistent with the Veteran's service as a mortar man, exposure to enemy and friendly small arms and artillery fire.  The Board further found that the Veteran's assertions of exposure to acoustic trauma were highly credible.  

In February 2012, the Veteran was subsequently afforded an examination.  Upon review of the claims folder and evaluation of the Veteran, the examiner concluded that the Veteran's hearing loss was not at least as likely as not related to service.  The examiner's conclusion was based on the normal hearing examinations at service entry and discharge; he also acknowledged that there was no significant threshold shifts in hearing from enlistment to discharge.  In reaching his conclusion, the examiner cited to the lack of complaints of hearing loss in the records. 

The Board finds that this opinion is not adequate, especially in light of its previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  While the examiner notes in the report that the Veteran was exposed to acoustic trauma, he did not consider this fact in his opinion as the basis of his opinion appears solely to be the lack of evidence demonstrating hearing loss in the service treatment records.  Additionally, in noting that there was not a significant threshold shift when comparing the examination reports at service entry and discharge, the examiner did not adequately address the decrease in hearing acuity as previously pointed out by the Board. 

In any case, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

As noted herein, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner had brought his expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current  hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Notably, while the examiner noted acoustic trauma, he did not adequately discuss or consider this fact in reaching his conclusion.  

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, another examination should be provided for the purposes of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  On examination, the examiner should determine whether the Veteran's current bilateral hearing loss is the result of conceded acoustic trauma sustained in service.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Additionally, the Board notes that in March 2012 the Veteran was issued a supplemental statement of the case for all of his service connection claims and TDIU claim, but not for his increased evaluation claim for PTSD. While the March 2012 rating decision awarded a higher rating for PTSD asserts that the Veteran had limited his appeal to a 50 percent rating, the Board does not agree that the Veteran has so limited his claim.  On the contrary, while stating that the Veteran meets the criteria for a 50 percent rating, there is nothing in the notice of disagreement indicating that such a rating would satisfy his appeal.  Since additional evidence has been associated with the claims folder since the March 2009 supplemental statement of the case adjudicating the increased rating for PTSD, the Board must remand the issue for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2011). 

Finally, the law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this case, the Veteran's claim for a TDIU is dependent on the adjudication of his service connection claim for a bilateral hearing loss disability and increased rating claim for PTSD.  Thus, adjudication of the claim for a TDIU will be held in abeyance pending further development and adjudication of the Veteran's other claims. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an audiological examination to determine the nature and etiology of any current hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must provide an opinion on the following: 

Is any current hearing loss disability at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  

The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, issue a supplemental statement of the case readjudicating the Veteran's claims for service connection for a bilateral hearing loss disability, an increased evaluation for PTSD, and a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


